335 So. 2d 172 (1976)
In re PEAVY'S SERVICE CENTER, INC.
v.
ASSOCIATES FINANCIAL SERVICES COMPANY, INC., et al.
Ex parte ASSOCIATES FINANCIAL SERVICES COMPANY, INC., et al.
SC 1904.
Supreme Court of Alabama.
July 9, 1976.
EMBRY, Justice.
By denying the writ we do not pass on what the law was, regarding common law and statutory mechanic's liens in relation to conditional sales contracts, chattel mortgages, etc., prior to passage of the Uniform Commercial Code.
WRIT DENIED.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.